Case: 21-60370     Document: 00516495126        Page: 1     Date Filed: 10/04/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 4, 2022
                                 No. 21-60370                          Lyle W. Cayce
                                                                            Clerk

   Sayda Sarai Cordero-Chavez,

                                                                    Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                   Respondent.


                         Petition for Review of an Order
                      of the Board of Immigration Appeals
                             BIA No. A206 703 798


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
         Sayda Sarai Cordero-Chavez petitions for review of the dismissal of
   her application for asylum and withholding of removal. She claimed abuse by
   a former boyfriend and gang member, but the immigration judge (“IJ”)
   denied her application because she did not find Cordero-Chavez credible.
   The Board of Immigration Appeals (“BIA”) affirmed the IJ’s credibility
   finding and also concluded Cordero-Chavez did not raise a claim under the
   Convention Against Torture (“CAT”) before the IJ. We deny the petition.
Case: 21-60370     Document: 00516495126          Page: 2   Date Filed: 10/04/2022




                                   No. 21-60370


                                        I.
         Cordero-Chavez, a native and citizen of El Salvador, entered the
   United States without inspection in July 2014. Shortly thereafter, the U.S.
   Department of Homeland Security (“DHS”) detained her and initiated
   expedited removal proceedings. After Cordero-Chavez expressed fear of
   returning to El Salvador due to an abusive former boyfriend (and current MS-
   13 gang member), an asylum officer conducted a credible-fear interview. See
   8 C.F.R. § 208.30. Based on this interview, the officer concluded Cordero-
   Chavez did not have a credible fear of persecution. But an IJ reversed the
   officer’s findings, and Cordero-Chavez received full removal proceedings.
         At an initial hearing, the IJ asked Cordero-Chavez’s attorney what
   relief she was seeking, to which the attorney responded, “Asylum and
   withholding of removal.” The attorney said nothing about CAT relief.
   Cordero-Chavez then filed an asylum application (Form I-589), which is also
   deemed an application for withholding of removal. See 8 C.F.R. § 1208.3(b).
   On the form, Cordero-Chavez left blank a box asking whether she “also
   want[ed] to apply for withholding of removal under the Convention Against
   Torture.” Elsewhere on the form, she checked a box indicating she sought
   asylum or withholding based on “Membership in a particular social group,”
   while leaving blank a nearby box marked “Torture Convention.” On the next
   page of her application, however, she answered “Yes” to a question asking
   whether she was “afraid of being subjected to torture” in her home country.
   Her explanation stated she feared being killed by her former boyfriend.
         At her removal hearing, Cordero-Chavez testified through an
   interpreter and was represented by counsel. The IJ found that Cordero-
   Chavez made inconsistent statements during her hearing, on her asylum
   application, and at her credible-fear interview. These inconsistencies
   concerned (1) the severity and frequency of her abuse; (2) her abuser’s




                                        2
Case: 21-60370      Document: 00516495126           Page: 3   Date Filed: 10/04/2022




                                     No. 21-60370


   connection to Salvadoran police officers; (3) the identity of someone who
   sent her threatening Facebook messages; and (4) a threatening letter
   allegedly sent to her family’s residence. Based on these inconsistences, the IJ
   concluded Cordero-Chavez was not entitled to asylum or withholding of
   removal because she was not credible. The IJ did not consider a CAT claim.
          Cordero-Chavez appealed to the BIA, which adopted and affirmed the
   IJ’s decision. The BIA found the IJ’s adverse credibility determination “not
   clearly erroneous” because it “was supported by specific and cogent
   reasons.” In a footnote, the BIA stated that Cordero-Chavez “appears to
   argue that she might be eligible for protection pursuant to . . . [CAT].” But
   the BIA concluded Cordero-Chavez did not raise a CAT claim because
   (1) she failed to check any box on her I-589 specifically requesting CAT relief,
   and (2) her attorney failed to state that she was seeking CAT relief when
   specifically asked by the IJ. The BIA therefore dismissed the appeal.
   Cordero-Chavez timely petitioned this court for review.
                                         II.
          We review the BIA’s decision along with “the IJ’s findings and
   conclusions” to the extent the BIA adopted them. Wang v. Holder, 569 F.3d
   531, 536 (5th Cir. 2009). We review factual findings “for substantial
   evidence” and legal conclusions de novo. Soriano v. Gonzales, 484 F.3d 318,
   320 (5th Cir. 2007). When reviewing credibility determinations, we defer to
   the fact-finder’s determinations “unless, from the totality of the
   circumstances, it is plain that no reasonable fact-finder could make such an
   adverse credibility ruling.” Wang, 569 F.3d at 538.




                                          3
Case: 21-60370         Document: 00516495126               Page: 4      Date Filed: 10/04/2022




                                          No. 21-60370


                                               III.
           On appeal, Cordero-Chavez argues the BIA and IJ (1) clearly erred in
   finding her testimony not credible and (2) erred by failing to consider her
   CAT claim. 1 We consider each issue in turn.
                                                A.
           First, Cordero-Chavez contests the IJ’s credibility conclusions,
   arguing that her statements about her abuse were consistent and that other
   inconsistent statements were the result of her own confusion and
   miscommunication. 2 When making adverse credibility determinations “an IJ
   may rely on any inconsistency or omission.” Wang, 569 F.3d at 538. This
   includes inconsistencies between the applicant’s statements made at a
   credible-fear interview, during her testimony, and on her asylum application.
   See Singh v. Sessions, 880 F.3d 220, 226 (5th Cir. 2018).
           Although the IJ found Cordero-Chavez made various inconsistent
   statements, she attacks only the IJ’s finding that she made inconsistent


           1
             Alternatively, Cordero-Chavez asks us to remand her case due to an intervening
   change in the law and a change in DHS prosecutorial policy. While the new case that
   Cordero-Chavez cites may alter the import of domestic violence in the asylum analysis, see
   Matter of A-C-A-A-, 289 I&N Dec. 351 (A.G. 2021), the BIA’s denial of asylum and
   withholding of removal claims was premised on an adverse credibility
   determination. Therefore, the change in the law does not “render[] [the BIA’s] order
   unsustainable.” Kane v. Holder, 581 F.3d 231, 242 (5th Cir. 2009). As for the change in
   prosecutorial policy, except as otherwise provided by statute, “[n]o court shall have
   jurisdiction to hear any cause or claim by or on behalf of any alien arising from the decision
   or action by the Attorney General to commence proceedings, adjudicate cases, or execute
   removal orders against any alien under this chapter.” 8 U.S.C. § 1252(g); accord Vilchiz-
   Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012). Therefore, remand is inappropriate.
           2
             Cordero-Chavez also attempts to explain the discrepancies by arguing that, as a
   domestic-abuse victim, she suffers from memory lapses. But she did not make this
   argument before the BIA, and so we will not consider it. See Martinez-Guevara v. Garland,
   27 F.4th 353, 361 (5th Cir. 2022).




                                                 4
Case: 21-60370      Document: 00516495126           Page: 5   Date Filed: 10/04/2022




                                     No. 21-60370


   statements regarding her abuse. Specifically, the IJ found that her account of
   the severity and frequency of her abuse changed between her credible-fear
   interview and her hearing testimony. In her credible-fear interview, she
   stated only that her former boyfriend pushed and sexually assaulted her. But
   at her removal hearing, her account of the abuse was much more severe and
   specific: her boyfriend sexually assaulted her seven or eight times, slashed
   her with a knife, and beat her. Contrary to Cordero-Chavez’s argument, the
   IJ properly relied on such inconsistencies in the details of her abuse to find
   her not credible. See, e.g., Avelar-Oliva v. Barr, 954 F.3d 757, 768 (5th Cir.
   2020) (IJ’s credibility determination properly relied on petitioner omitting
   certain details of her abuse at her credible-fear interview).
          In addition, the IJ found Cordero-Chavez made inconsistent
   statements about her former boyfriend’s connection with the police, his
   attempts to contact her through Facebook, and a threatening letter sent to
   her family’s residence. Cordero-Chavez argues these inconsistencies were
   due to a combination of confusion, nervousness, and miscommunication
   while interviewing with an asylum officer. But an IJ is not required to accept
   a “petitioner’s explanation for . . . inconsistencies in her story.” Morales v.
   Sessions, 860 F.3d 812, 817 (5th Cir. 2017) (citation omitted). Furthermore,
   during the hearing, the IJ found Cordero-Chavez’s excuses made little sense.
          In sum, the IJ acted squarely within her authority in finding Cordero-
   Chavez’s account not credible and denying her claims accordingly. Because
   nothing in the record supports a conclusion “that no reasonable factfinder
   could disbelieve” Cordero-Chavez, we cannot disturb the IJ’s credibility
   determination on appeal. Wang, 569 F.3d at 540.




                                          5
Case: 21-60370      Document: 00516495126          Page: 6    Date Filed: 10/04/2022




                                    No. 21-60370


                                         B.
          Next, we turn to Cordero-Chavez’s argument that the BIA and IJ
   mistakenly failed to consider her CAT claim. The BIA concluded Cordero-
   Chavez did not raise a CAT claim because she did not mark either of the
   boxes on her I-589 that asked whether she wished to pursue CAT relief.
   Additionally, responding to the IJ’s direct question about what relief she
   sought, Cordero-Chavez’s attorney stated “asylum and withholding of
   removal,” while saying nothing about CAT. In response, Cordero-Chavez
   contends she did raise a CAT claim because, on her asylum form, she
   responded affirmatively to a separate question asking whether she “was
   afraid of being subjected to torture” if returned to El Salvador. We agree with
   the BIA that Cordero-Chavez failed to assert a CAT claim.
          The Government appropriately brings up the most relevant authority
   on this issue: our decision in Eduard v. Ashcroft, 379 F.3d 182 (5th Cir. 2004).
   In Eduard, we explained that CAT relief “is a separate claim from
   withholding of removal” and that “applicants must demonstrate some
   specific intent to raise a [CAT claim].” Id. at 195 (citing Efe v. Ashcroft, 293
   F.3d 899, 906–07 (5th Cir. 2002)); see also 8 C.F.R. §§ 208.16(c)(4),
   208.18(b). We concluded that petitioners raised a CAT claim by responding
   “Yes” to a question on their asylum application asking whether they
   “fear[ed] being subjected to torture” in their home country. Eduard, 379
   F.3d at 195–96. We thought the form’s separate “torture” inquiry “might
   lead an applicant to believe he has raised a claim for CAT relief.” Id. at 196.
   We also emphasized that because “there is no separate and distinct
   procedure for seeking CAT relief,” petitioners’ affirmative responses to the
   inquiry constituted CAT claims. Id. The Government argues that factual
   differences distinguish this case from Eduard. We agree.




                                          6
Case: 21-60370      Document: 00516495126           Page: 7    Date Filed: 10/04/2022




                                     No. 21-60370


          Cordero-Chavez twice chose, through counsel, not to check boxes
   expressly asking whether she sought CAT relief. What those boxes convey is
   quite clear. Here’s the first one, from the top of the first page of the I-589:



   By not checking that box, Cordero-Chavez plainly conveyed she did not
   “want to apply for withholding of removal under the Convention Against
   Torture.” The second box, which appears on page 5 of the I-589, conveys the
   same message even more clearly:




   This also leaves no room for doubt: Cordero-Chavez elected not to seek relief
   under the “Torture Convention.” Finally, at the removal hearing, Cordero-
   Chavez’s counsel confirmed her client’s choice: she told the IJ that Cordero-
   Chavez sought only “asylum and withholding of removal,” while saying
   nothing about CAT. Cf. Desta v. Ashcroft, 329 F.3d 1179, 1185 (10th Cir.
   2003) (holding petitioner waived argument concerning designation of
   alternate country of deportation “by standing mute before the IJ when asked
   to name an alternative to Ethiopia”).
          Thus, unlike in Eduard, the IJ here lacked any reason to think
   Cordero-Chavez had the “specific intent to raise a claim for CAT relief.”
   Eduard, 379 F.3d at 195. The opposite is true: Cordero-Chavez’s I-589 twice
   expressly rejected CAT relief and her attorney confirmed in open court she
   sought only asylum and withholding of removal. Eduard did not involve a




                                           7
Case: 21-60370        Document: 00516495126             Page: 8      Date Filed: 10/04/2022




                                         No. 21-60370


   situation where the applicant affirmatively chose not to seek CAT relief. 3
   Rather, that case involved inferring the petitioners’ intent from their answer
   to one question on the I-589. Here, we have far more information about
   Cordero-Chavez’s intent, and it excludes any notion that she intended to
   seek CAT relief. Cf. Torres-Tejada v. Ashcroft, 81 F. App’x 69, 73–74 (7th Cir.
   2003) (finding failure to present a social group theory where applicant
   “check[ed] only ‘political opinion’ and not ‘social group’ on his asylum
   application” and counsel failed to clarify the basis of application).
           Accordingly, the BIA did not err in concluding Cordero-Chavez failed
   to raise a CAT claim.
                                             ***
           The Petition for Review is DENIED.




           3
             The Government contends that, unlike the I-589 at issue here, the version of the
   form in Eduard (which was filed around 2000) did not include a checkbox for applicants to
   specifically elect CAT relief. That is correct. The I-589 did not contain the CAT-
   checkboxes until the form was revised in October 2001, after the Eduard petitioners filed
   their forms. Compare Thomas Alexander Aleinikoff et al., Immigration and Nationality Laws
   of the United States: Selected Statutes, Regulations and Forms 825, 828 (amended June 22,
   2001), with Alexander Aleinikoff et al., Immigration and Nationality Laws of the United
   States: Selected Statutes, Regulations and Forms 939, 943 (amended May 15, 2002). This
   point is not critical to our decision that Eduard is not controlling, however. Eduard said
   nothing about CAT-checkboxes but relied only on the applicants’ answer to the torture
   question on the I-589. Eduard therefore did not address the additional, unmistakable
   evidence of the applicant’s intent present here.




                                               8